ORDER

PER CURIAM.
Appellant Paul Lathon (“Lathon”) appeals from the motion court’s judgment denying his post-conviction motion without an evidentiary hearing because his trial counsel was ineffective for failing to locate, interview and call three witnesses at trial.
We have reviewed the briefs of the parties and the record on appeal. The motion court’s findings of fact and conclusions of law are not clearly erroneous pursuant to Rule 29.15(k). An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The judgment is affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).